DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/468,089 filed on 09/02/2022.
3.	Claim 3 is cancelled.
Claims 1, 2 and 4-7 have been amended.
Claims 1, 2 and 4-7 now remain pending.
Claims 1, 6 and 7 are independent claims.
Claim Rejections – 35 USC § 101

4.	Prior rejection is circumvented by claim amendments.
Claim Interpretation  
 
5.	Prior objection is circumvented by claim amendments.
Response to Arguments
6.	Applicant’s arguments with respect to newly amended independent claims 1, 6 and 7 and claims 2 and 4-5 on pages 7-10 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection - see Pabari (Art of record) as applied below, as they further teach such use.
	Applicant contends with respect to claim 1 (p. 12, 1st - last para.) that “claim 1 is amended to clarify what is meant by calculating an ‘overall evaluation’ (which is an optimal solution based on the calculated evaluations of the control solution for said each control target). The aggregated summary view or a real-time view of parameters, as described in Pabari, is not the same as the calculated overall evaluation as defined in amended Claim”.  Examiner respectfully disagrees; Pabari teaches such use at/on: (column 2, lines 28-31), “in order to provide an aggregated summary view, such management platforms typically roll-up element-level metrics into higher level metrics through data correlation techniques”, (column 8, line 64 – column 9, line 3) “the component can be used to provide real time monitoring and viewing of all virtual assets usage, measure and trend performance and show it against plan, provide triggers, alerts, and alarms for key performance matrices and metrics, identify current and predicted bottlenecks, and provides a cross-platform solution) and (column 8, lines 31-38, see the component also provides an aggregated action library for all virtual infrastructure, performs zero downtime virtual asset maintenance and upgrades, ensures a high availability plan for mission critical applications running on virtual infrastructure, can compare business policy against real time asset usage and then make load balance changes, and can provide top 10 recommendations for solutions) (emphasis added). Such “aggregated summary view/metrics/action library” for “all virtual infrastructure” which are used to provide “top 10 recommendations for solutions” is very much the same as such “overall evaluation” for such “optimal solution”. Moreover, such “cross-platform solution” which is provided based on the “viewing of all virtual assets usage” and “aggregated summary view” of “metrices” which are “roll-up” into “higher level metrics through data correlation techniques” is very much the same as such “solution based on calculated/overall evaluations”
		Applicant contends with respect to claim 1 (p. 13, 1st para.) that “Itsumi and Pabari cannot be properly combined”. Examiner respectfully disagrees. Itsumi is not relied upon for such limitations; rather Pabari alone is cited as disclosing such limitations. 
	Applicant contends with respect to claim 5 (p. 14, 1st – 5th para.) that “the Office Action does not appear to cite to any portion of Tapia to disclose the features specifically related to learning to select one agent unit from among the one or more agent units through reinforcement learning”. Examiner respectfully disagrees, Tapia is cited as teaching such use at/on: (p. 4, [0033]), “additionally, one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues” (emphasis added).  
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

8.	Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pabari, US Patent No. 8’799,431. 
   In regards to claim 1, Pabari teaches:
A control device comprising: processing circuitry configured to calculate for each control target a control solution for controlling said each control target (column 8, lines 31-38, see the component also provides an aggregated action library for all virtual infrastructure, performs zero downtime virtual asset maintenance and upgrades, ensures a high availability plan for mission critical applications running on virtual infrastructure, can compare business policy against real time asset usage and then make load balance changes, and can provide top 10 recommendations for solutions) (emphasis added).
calculate an evaluation of the control solution for said each control target; change the control solution based on the calculated evaluation; and control said each control target based on the changed control solution, wherein the control device is connected to a physical network, receives network observation information from the physical network, and automatically controls arrangement of a virtual network function in the physical network based on the network observation information (column 16, lines 51-54, see the installed Control Center application provides a network-based, intelligent orchestration engine for automatic management of virtual assets across multiple computer virtualization platforms around a network), (column 8, line 60- column 9, line 3, see the Performance Manager component 212 provides availability and performance management for all virtual assets in the system. This component shows performance of virtual asset usage, provides key performance matrices and metrics, and identifies future potential bottlenecks. The component can be used to provide real time monitoring and viewing of all virtual assets usage, measure and trend performance and show it against plan, provide triggers, alerts, and alarms for key performance matrices and metrics, identify current and predicted bottlenecks, and provides a cross-platform solution) and (column 11, line 62 – column 12, line 7, see the Control Center has virtualization management responsibilities that include: managing/monitoring Control Agents 324; launching/moving applications to different virtual machines based on the VM work load (the Server makes the decisions and the request is sent to the Control Agent 324 to perform the operation; balancing workload across different hosts/VM's; performing Scheduled events; re-initiating a Control Agent 324 in case of a failure; aggregating the performance statistics across all the Control Agents) (emphasis added).
the processing circuitry calculates an overall evaluation from the calculated evaluation (column 2, lines 28-31, see in order to provide an aggregated summary view, such management platforms typically roll-up element-level metrics into higher level metrics through data correlation techniques) and (column 8, lines 31-38, see the component also provides an aggregated action library for all virtual infrastructure, performs zero downtime virtual asset maintenance and upgrades, ensures a high availability plan for mission critical applications running on virtual infrastructure, can compare business policy against real time asset usage and then make load balance changes, and can provide top 10 recommendations for solutions) (emphasis added).
based on the overall evaluation, changes the control solution, the overall evaluation being optimal solution based on the calculated evaluations of the control solution for said each control target (column 2, lines 28-31, see in order to provide an aggregated summary view, such management platforms typically roll-up element-level metrics into higher level metrics through data correlation techniques),  (column 8, line 64 – column 9, line 3, see the component can be used to provide real time monitoring and viewing of all virtual assets usage, measure and trend performance and show it against plan, provide triggers, alerts, and alarms for key performance matrices and metrics, identify current and predicted bottlenecks, and provides a cross-platform solution) and (column 8, lines 31-38, see the component also provides an aggregated action library for all virtual infrastructure, performs zero downtime virtual asset maintenance and upgrades, ensures a high availability plan for mission critical applications running on virtual infrastructure, can compare business policy against real time asset usage and then make load balance changes, and can provide top 10 recommendations for solutions) (emphasis added).

   In regards to claim 2, Pabari teaches:
the processing circuitry calculates an evaluation of the changed control solution changed, and wherein the processing circuitry repeatedly changes the control solution based on the calculated evaluation calculated (Abstract, see The configuration is managed by determining real time performance metrics for the configuration, producing a reallocation of the virtual resources based on the performance metrics that are estimated to change the established configuration, change the performance metrics, and initiating the reallocation of the virtual resources),  (Fig. 18, see process arrow flow from determine real-time performance metrics 1802, Auto-config change? 1804, Yes, Change the configuration 1806, Rules violation? 1808, No,  determine real-time performance metrics 1802), and (column 22, lines 14-41, see  If configuration changes are called for, an affirmative outcome at the decision box 1804, then the Control Center issues commands to the virtualization layer software to implement the desired configuration 1806… the Control Center issues commands to the virtualization layer software to implement the desired configuration changes 1812… Operation then returns to determining real-time system performance metrics 1802 and the loop repeats for as long as the Control Center application is executing… operation returns to determining the performance metrics and the loop repeats itself) (emphasis added). 

   In regards to claim 6, Pabari teaches:
A control method, implemented by processing circuitry of a control device (column 8, lines 31-38, see the component also provides an aggregated action library for all virtual infrastructure, performs zero downtime virtual asset maintenance and upgrades, ensures a high availability plan for mission critical applications running on virtual infrastructure, can compare business policy against real time asset usage and then make load balance changes, and can provide top 10 recommendations for solutions) (emphasis added).
calculating for each control target a control solution for controlling said each control target; calculating an evaluation of the control solution for said each control target; changing the control solution based on the calculated evaluation and controlling said each control target based on the changed control solution; wherein the control device is connected to a physical network, receives network observation information from the physical network (column 16, lines 51-54, see the installed Control Center application provides a network-based, intelligent orchestration engine for automatic management of virtual assets across multiple computer virtualization platforms around a network), (column 8, line 60- column 9, line 3, see the Performance Manager component 212 provides availability and performance management for all virtual assets in the system. This component shows performance of virtual asset usage, provides key performance matrices and metrics, and identifies future potential bottlenecks. The component can be used to provide real time monitoring and viewing of all virtual assets usage, measure and trend performance and show it against plan, provide triggers, alerts, and alarms for key performance matrices and metrics, identify current and predicted bottlenecks, and provides a cross-platform solution) and (column 11, line 62 – column 12, line 7, see the Control Center has virtualization management responsibilities that include: managing/monitoring Control Agents 324; launching/moving applications to different virtual machines based on the VM work load (the Server makes the decisions and the request is sent to the Control Agent 324 to perform the operation; balancing workload across different hosts/VM's; performing Scheduled events; re-initiating a Control Agent 324 in case of a failure; aggregating the performance statistics across all the Control Agents) (emphasis added). 
automatically controls arrangement of a virtual network function in the physical network based on the network observation information (column 2, lines 28-31, see in order to provide an aggregated summary view, such management platforms typically roll-up element-level metrics into higher level metrics through data correlation techniques) and (column 8, lines 31-38, see the component also provides an aggregated action library for all virtual infrastructure, performs zero downtime virtual asset maintenance and upgrades, ensures a high availability plan for mission critical applications running on virtual infrastructure, can compare business policy against real time asset usage and then make load balance changes, and can provide top 10 recommendations for solutions) (emphasis added).
the method includes calculating an overall evaluation from the calculated evaluation, and based on the overall evaluation, changing the control solution, the overall evaluation being optimal solution based on the calculated evaluations of the control solution for said each control target (column 2, lines 28-31, see in order to provide an aggregated summary view, such management platforms typically roll-up element-level metrics into higher level metrics through data correlation techniques),  (column 8, line 64 – column 9, line 3, see the component can be used to provide real time monitoring and viewing of all virtual assets usage, measure and trend performance and show it against plan, provide triggers, alerts, and alarms for key performance matrices and metrics, identify current and predicted bottlenecks, and provides a cross-platform solution) and (column 8, lines 31-38, see the component also provides an aggregated action library for all virtual infrastructure, performs zero downtime virtual asset maintenance and upgrades, ensures a high availability plan for mission critical applications running on virtual infrastructure, can compare business policy against real time asset usage and then make load balance changes, and can provide top 10 recommendations for solutions) (emphasis added).

   In regards to claim 7, Pabari teaches:
A non-transitory computer-readable recording medium having a program stored thereon for causing a computer processing circuitry of a control device to execute a control method (column 8, lines 31-38, see the component also provides an aggregated action library for all virtual infrastructure, performs zero downtime virtual asset maintenance and upgrades, ensures a high availability plan for mission critical applications running on virtual infrastructure, can compare business policy against real time asset usage and then make load balance changes, and can provide top 10 recommendations for solutions) (emphasis added).
calculating for each control target a control solution for controlling said each control target; calculating an evaluation of the control solution for said each control target; changing the control solution based on the evaluation calculated by the calculating of the evaluation; and controlling said each control target based on the control solution changed by the changing, wherein  the control device is connected to a physical network, receives network observation information from the physical network (column 16, lines 51-54, see the installed Control Center application provides a network-based, intelligent orchestration engine for automatic management of virtual assets across multiple computer virtualization platforms around a network), (column 8, line 60- column 9, line 3, see the Performance Manager component 212 provides availability and performance management for all virtual assets in the system. This component shows performance of virtual asset usage, provides key performance matrices and metrics, and identifies future potential bottlenecks. The component can be used to provide real time monitoring and viewing of all virtual assets usage, measure and trend performance and show it against plan, provide triggers, alerts, and alarms for key performance matrices and metrics, identify current and predicted bottlenecks, and provides a cross-platform solution) and (column 11, line 62 – column 12, line 7, see the Control Center has virtualization management responsibilities that include: managing/ monitoring Control Agents 324; launching/moving applications to different virtual machines based on the VM work load (the Server makes the decisions and the request is sent to the Control Agent 324 to perform the operation; balancing workload across different hosts/VM's; performing Scheduled events; re-initiating a Control Agent 324 in case of a failure; aggregating the performance statistics across all the Control Agents) (emphasis added).  
automatically controls arrangement of a virtual network function in the physical network based on the network observation information (column 2, lines 28-31, see in order to provide an aggregated summary view, such management platforms typically roll-up element-level metrics into higher level metrics through data correlation techniques) and (column 8, lines 31-38, see the component also provides an aggregated action library for all virtual infrastructure, performs zero downtime virtual asset maintenance and upgrades, ensures a high availability plan for mission critical applications running on virtual infrastructure, can compare business policy against real time asset usage and then make load balance changes, and can provide top 10 recommendations for solutions) (emphasis added).
the method includes calculating an overall evaluation from the calculated evaluation, and based on the overall evaluation, changing the control solution, the overall evaluation being optimal solution based on the calculated evaluations of the control solution for said each control target (column 2, lines 28-31, see in order to provide an aggregated summary view, such management platforms typically roll-up element-level metrics into higher level metrics through data correlation techniques),  (column 8, line 64 – column 9, line 3, see the component can be used to provide real time monitoring and viewing of all virtual assets usage, measure and trend performance and show it against plan, provide triggers, alerts, and alarms for key performance matrices and metrics, identify current and predicted bottlenecks, and provides a cross-platform solution) and (column 8, lines 31-38, see the component also provides an aggregated action library for all virtual infrastructure, performs zero downtime virtual asset maintenance and upgrades, ensures a high availability plan for mission critical applications running on virtual infrastructure, can compare business policy against real time asset usage and then make load balance changes, and can provide top 10 recommendations for solutions) (emphasis added). 

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pabari in view of Tapia US 20170353991.
   In regards to claim 1, the rejections above are incorporated respectively.
   In regards to claim 4, Pabari doesn’t explicitly teach:
the processing circuitry is configured to implement one or more agent units configured to learn to change the control solution through reinforcement learning.
However, Tapia teaches such use: (p. 4, [0033], see additionally, one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues), (Fig. 3, Root Cause Analysis Module 119, KPI Tracker 209, Issue Investigation module 210, Action Tracker 121, Verification Module 217, Feedback Module 218), Tapia (p. 10, 1st column, lines 21-26, see analyzing the performance data using a trained machine learning model to determine a predicted root cause for the issue affecting the network performance based on one or more symptoms associated with the issue, the trained machine learning model employing multiple types of machine learning algorithms to analyze the performance data) and (p. 4, [0034], see FIG. 2 is a block diagram showing various components of a data adaptor platform, a network fix application, and artificial intelligence module that performs proactive device and network data analysis of a wireless carrier network… The data adaptor platform 116, the network fix application 118, and the artificial intelligence module 122 may be implemented by one or more computing nodes 126 of a distributed processing computing infrastructure. The number of computing nodes 126 may be scaled up and down by a distributed processing control algorithm based on the data processing demands of the data adaptor platform 116, the network fix application 118, and/or the artificial intelligence module 122) (emphasis added).
to change the control solution based on the overall evaluation for said each control target, and learn to select one agent unit from among the one or more agent units through reinforcement learning, to issue a command to the selected one agent unit to execute learning.
However, Tapia teaches such use: (p. 4, [0033], see additionally, one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues), (p. 10, 1st column, lines 41-50, see recommending at least one course of action using the trained machine learning model to resolve the issue … analyzing the performance data using the trained machine learning model to determine a potential impact affecting the wireless carrier network; providing a network fix prioritization for the issue to implement the course of action to resolve the issue) and (p. 4, [0034], see FIG. 2 is a block diagram showing various components of a data adaptor platform, a network fix application, and artificial intelligence module that performs proactive device and network data analysis of a wireless carrier network… The data adaptor platform 116, the network fix application 118, and the artificial intelligence module 122 may be implemented by one or more computing nodes 126 of a distributed processing computing infrastructure. The number of computing nodes 126 may be scaled up and down by a distributed processing control algorithm based on the data processing demands of the data adaptor platform 116, the network fix application 118, and/or the artificial intelligence module 122) (emphasis added). 
Pabari and Tapia are analogous art because they are from the same field of endeavor, network management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Pabari and Tapia before him or her, to modify the system of Pabari, to include the teachings of Tapia, as an AI based network adapter, and accordingly it would enhance the system of Tapia, which is focused on a system for network control, because that would provide Pabari with the ability to Utilize a learning model, as suggested by Pabari (p. 4, [0033],  column 22, last para).      

   In regards to claim 5, Pabari doesn’t explicitly teach:
the agent unit learns to change the control solution through the reinforcement learning in which the control solution represents a state, the change of the control solution represents an action, and the overall evaluation represents a reward, and wherein the processing circuitry learns to select one agent unit from among the one or more agent units through the reinforcement learning in which a selection state of the one or more agent units represents a state, a selection of the one agent unit from among the one or more agent units represents an action, and a maximum overall evaluation obtained while the selected one agent unit executes learning represents a reward.
However, Tapia teaches such use: (p. 4, [0033], see additionally, one or more machine learning models can be used to provide suggestions or courses of action for a network fix to resolve service quality issues. Thus, the network fix application 118 may address potential network issues before receiving customer complaints or trouble tickets, thereby proactively managing network performance and reducing subsequent troubleshooting time and effort. The trained machine learning model may be created using feature engineering that ascertains the properties and relationships of the training corpus to distinguish between the data classes. Further, the machine learning model may incorporate a combination of multiple machine learning algorithms, such as a Bayesian algorithm, a decision tree algorithm, an SVM algorithm, to increase the accuracy of the root cause predictions and issue prioritization generated by the module 122) and (p. 10, 1st column, lines 41-50, see recommending at least one course of action using the trained machine learning model to resolve the issue … analyzing the performance data using the trained machine learning model to determine a potential impact affecting the wireless carrier network; providing a network fix prioritization for the issue to implement the course of action to resolve the issue) (emphasis added).
Pabari and Tapia are analogous art because they are from the same field of endeavor, network management.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Pabari and Tapia before him or her, to modify the system of Pabari, to include the teachings of Tapia, as an AI based network adapter, and accordingly it would enhance the system of Tapia, which is focused on a system for network control, because that would provide Pabari with the ability to Utilize a learning model, as suggested by Pabari (p. 4, [0033],  column 22, last para).      
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Drew  		20170318097  	Google search results 

Djukic   	10009287  		Google search results  
12.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193